Citation Nr: 1138975	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-16 621A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for post traumatic stress disorder (PTSD). 

2. Entitlement to service connection for psychiatric disorder, to include PTSD and major depressive, panic, and generalized anxiety disorders. 

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for a stomach disorder. 


WITNESSES AT HEARINGS ON APPEAL

Appellant & K.A.



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June to December 1963 with two weeks of annual active duty for training every June from 1964 to 1966. 

These matters come before the Board of Veterans' Appeals (Board) from October 2007, August 2008, and October 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an August 2008 rating decision, the RO denied service connection for stomach problems/disorder and leg, back, and shoulder joint pain.  In his February 2007 notice of disagreement (NOD), the appellant indicated that he was filing an NOD with the August 2006 rating decision.  In February 2008 the appellant wrote that he wanted to withdraw the appeal with regard to service connection for shoulder joint pain.  He perfected appeals with regard only to the stomach disorder. 

In an October 2007 rating decision the RO denied reopening of the claim of service connection for PTSD.  An October 2008 rating decision denied service connection for, among other things, hearing loss, depression, and anxiety.  Based on the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the RO consolidated the PTSD issue with the other psychiatric issues on appeal and denied the claim on the merits.  Regardless of the RO's actions, because entitlement to service connection for PTSD had been finally decided prior to the filing of the claim that gave rise to the October 2008 decision, the Board must initially determine whether new and material evidence has been submitted to reopen the issue of whether service connection is warranted for PTSD. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). Only where, as here, the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 374 (1998).

In February 2008 and 2009, the appellant testified before a Decision Review Officer (DRO) at the RO.  He also testified at a Video Conference hearing in July 2011, before the undersigned.  Hearing transcripts have been associated with the claims file.  

In May 2011, prior to certification of the appeal to the Board, the American Legion withdrew as the appellant's representative.  The appellant is now unrepresented. 38 C.F.R. § 20.608(a) (2011). 

The issues of entitlement to service connection for a stomach disorder, hearing loss, and psychiatric disorder, to include PTSD, and major depressive, panic, and generalized anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied the appellant's claim for service connection for PTSD as there was no diagnosis of PTSD, or evidence of a verifiable stressor or that his current symptoms were due to his military service.

2.  Evidence received since the April 2005 RO decision denying service connection for PTSD relates to the bases for the prior denial and raises a reasonable possibility of substantiating a claim for service connection for PTSD

CONCLUSIONS OF LAW

1.  The RO's April 2005 rating decision that denied the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence received since the January 1982 decision is new and material and sufficient to reopen the claim for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

In light of the Board's favorable decision in reopening the appellant's claim for service connection for a psychiatric disorder, the claim is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

Service connection for PTSD was denied in a January 2005 rating decision on the basis that there was no current diagnosis of PTSD, evidence of a verifiable stressor, or that the appellant's current symptoms were due to military service.  

An April 2005 rating decision continued to deny the claim finding that there was no diagnosis of PTSD, verifiable stressor, or any evidence that his current symptoms were due to his military service.  In May 2006 the appellant, withdrew his pending appeal regarding the claim for service connection for PTSD.  Therefore, the decision on the claim became final.  38 C.F.R. § 20.1103. 

The evidence of record at the time of the April 2005 rating decision included service treatment records (STRs) that were negative for any complaints, treatment, or diagnoses of any psychiatric disorder, or passing out as a result of exposure to gas during basic training.  A November 1963 release from ACDUTRA examination report and report of medical history were negative for any complaints, treatment, or diagnoses relating to a psychiatric disorder.  On the November 1963 report of medical history, he specifically denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, bedwetting, nervous trouble of any sort, any drug or narcotic habit, or excessive drinking habit.   

In a PTSD Questionnaire and a September 2004 statement, the appellant reported that during basic training in June 1963, he was the last one out of a "gas room" in which he passed out before being able to get out.  He believed that he had his first panic attack from not being able to breathe.  He did not receive medical assistance.  He remembered having panic attacks in service and went to the infirmary a number of times, but could not recall the reasons for his infirmary visits.  He reported that he had had trouble with a nervous stomach for years.  He had continued to have panic attacks since basic training.  

Private treatment records from Johnston County Mental Health Center dated from 1993 to 2004 included a diagnosis of major depression, panic disorder, generalized anxiety disorder, and alcohol dependence.  He had been admitted for detoxification in 1981, 1984, 1989, and 1993.  A May 1993 record noted that the appellant began drinking when he was 12 years old.  In September 1996, he began treatment on an outpatient basis with complaints of "bad nerves", difficulty sleeping, panic attacks, jitteriness, and worrying about things.  

Treatment records from Eastern Carolina Medical Center dated from 1998 to 2005 included a diagnosis of depression and a history of anxiety. 

Evidence received since the April 2005 rating decision, includes 
records from Tri-County Community Health Center including a June 1996 record noting that the appellant had complaints of anxiety and depression secondary to physical pain.  

Treatment records from Eastern Carolina Medical Center dated from July 2005 to August 2007 include a July 2006 record in which the appellant reported that he believed that his panic disorder was secondary to PTSD that he had suffered from when he was in the service.  He indicated that being exposed to gas in service had made him very anxious and nervous.  

In August 2007 correspondence, Dr. M.B. indicated that the appellant had been a patient at Johnston County Mental Health Center since 1981.  The appellant's earlier diagnoses pertained to alcohol dependence and intoxification and resulted in hospitalizations.  The appellant attributed the onset of his panic attacks to the exposure to nerve gas in 1963.  

Treatment records dated from 2009 to 2010 from Fayetteville VA Medical Center (VAMC) include the report of an April 2009 PTSD screen that was positive.  A May 2005 Mental Health Consult, the appellant described a traumatic event in service in relation to him passing out in a tear gas chamber during basic training.  

The evidence received since the April 2005 denial is both new and material because it relates to unestablished facts necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating this claim.  The evidence suggests that the appellant's current psychiatric disabilities might be related to an in-service stressor.  The positive screen for PTSD relates to the question of whether he meets the criteria for a diagnosis of PTSD, and essential element of the claim that was previously found to be lacking.  Thus, new and material evidence has been submitted, and the claim is reopened.



ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened and to this extent only, the appeal is to this extent granted.




REMAND

The record reflects that the appellant has been diagnosed with panic, generalized anxiety, and major depressive disorders.  See treatment records from Johnston County Mental Health Center, Eastern Carolina Medical Center, North Carolina Disability Determination Services and the Social Security Administration, Tri-County Community Health Center, and  Fayetteville VAMC.  Thus, there is evidence of current psychiatric disability.  

There is evidence that the appellant had pre-existing psychiatric problems.  Treatment records dated in April and May 2005 from Fayetteville VAMC included complaints of depression since the appellant was a "kid;" as well as a history of childhood traumatic events such as physical and verbal abuse and neglect.  The examiner determined that anxiety was present before military service.  Also, during his February 2009 DRO hearing the appellant indicated that his anxiety pre-existed service, but was aggravated by the experience he had during basic training.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between a current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410   (2006); McLendon v. Nicholson, at 83. 

The appellant has a current psychiatric disability and has reported a continuity of symptomatology.  A VA examination is needed to determine whether any currently diagnosed psychiatric disorder is etiologically related to service.

The appellant contends that he did not have any stomach problems prior to service, but rather that stomach problems began in service and had continued since.  STRs reflect that he was treated in November 1963 for an upset stomach of three days duration.  The record also reveals current diagnoses of gastroesophageal reflux disease (GERD) and diverticulitis.  In light of the appellant's currently diagnosed stomach disorder, in-service treatment, and complaints of continuous stomach problems since service, the low threshold for finding a link between current disability and service is satisfied and a VA examination is necessary. 

Additionally, in May 2011 correspondence and during his July 2011 hearing, the appellant reported that he was treated at Sandhills Mental Health and Harnett County Mental Health in the late 1960's and early 1970's.  A May 2009 VA treatment record noted inpatient hospitalizations at "Tarboro hospital, Jacksonville hospital, and Smithfield for suicide attempts."  Records of this treatment have not been associated with the claims file.  The Board notes that, during his July 2011 Video Conference hearing, the appellant indicated that he had tried to get older treatment records for all of his disabilities, but that they had been destroyed.  It is not clear what "older" treatment records he had tried to obtain.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  Therefore, a remand is also necessary to attempt to obtain any identified private treatment records.  

In May 2011 correspondence the appellant indicated that he had recently received hearing aids from the Fayetteville VAMC.  VA has a duty to obtain any such relevant records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992)). 

Accordingly, the case is REMANDED for the following action:

1. The agency or original jurisdiction (AOJ) should ask the appellant to complete authorizations for VA to obtain all treatment records from Sandhills Mental Health and Harnett County Mental Health from the late 1960's and early 1970's; and records from Tarboro hospital, Jacksonville hospital, and Smithfield. 

If the appellant fails to provide necessary authorizations, he should be advised that he may obtain and submit the records himself.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file. 

If the appellant fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

2. The AOJ should obtain all relevant VA records, including records from June 2010 that show that the appellant has been issued hearing aids, in accordance with 38 C.F.R. § 3.159.

3. After the completion of #1 and #2 above, schedule the appellant for a VA psychiatric examination to determine whether any current psychiatric disability was incurred or aggravated in service.  All indicated tests and studies should be conducted.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder, including major depressive, panic, and anxiety disorders pre-existed the appellant's period of ACDUTRA from June to December 1963.  If so, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder was aggravated during that period of ACDUTRA beyond normal progression. 

If any current psychiatric disability did not pre-exist ACDUTRA from June to December 1963, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder, including major depressive, panic, and anxiety disorders had its onset in service or in the year immediately following service, is related to the appellant's reports of feeling claustrophobic and passing while being the last one out of a gas chamber during basic training and experiencing panic attacks ever since that time, or is otherwise the result of a disease or injury in service. 

If the examiner finds that the appellant meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.  

In formulating the above requested opinions, the examiner should specifically acknowledge and discuss any psychiatric diagnosis provided in the claims file, including major depressive, panic, and anxiety disorders.  

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric symptoms in the appellant's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the appellant is competent to report in-service stressors as well as feelings of claustrophobia and panic, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the appellant's reports, the examiner must provide a reason for doing so. 

4. The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

5. If the psychiatric examination yields a diagnosis of PTSD, the AOJ should seek supporting evidence of the claimed stressor, to include asking the service department to clarify the circumstances of any gas training used during the appellant's period of ACDUTRA in 1963.

6. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


